Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2019

The Court of Appeals hereby passes the following order:

A19A2084. WILLIAM KOPP v. TIMOTHY HARPER, CLERK.

      On January 11, 2019, the trial court dismissed William Kopp’s petition for writ
of mandamus. Kopp filed this notice of appeal 32 days later, on February 12, 2019.1
We lack jurisdiction because the notice of appeal was not timely filed.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Kopp filed his notice of appeal
32 days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/19/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         Kopp directed his appeal to the Supreme Court of Georgia, which transferred
it here. See Supreme Court Case No. S19A1039 (transferred Apr. 29, 2019).